MEMORANDUM **
Gurjeet Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming the Immigration Judge’s denial of his application for asylum and withholding *975of removal, and denying Singh’s motion for reconsideration. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence factual findings, Na-vas v. INS, 217 F.3d 646, 657 (9th Cir. 2000), and review for abuse of discretion denial of a motion to remand, Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003). We deny the petition for review.
Substantial evidence supports the BIA’s adverse credibility finding because the discrepancy in Singh’s testimony relates to the basis for his alleged fear of persecution and goes to the heart of his asylum claim. See Chebchoub v. INS, 257 F.3d 1038,1043 (9th Cir.2001). Accordingly, Singh failed to establish eligibility for asylum or withholding of removal. See Singh v. INS, 301 F.3d 1109,1111 (9th Cir.2002).
The BIA properly denied Singh’s motion for remand. The BIA properly rejected Singh’s ineffective assistance of counsel claim because Singh failed to show prejudice. See Iturribarria v. INS, 321 F.3d 889, 899-900 (9th Cir.2003). The BIA properly refused to remand for consideration of purportedly new evidence because Singh did not explain why the evidence was previously unavailable. See Bolsha-kov v. INS, 133 F.3d 1279, 1282 (9th Cir. 1998).
We do not consider the denial of Singh’s motion to remand to seek relief under the Convention Against Torture because Singh’s opening brief does not challenge the BIA’s denial of the motion on that ground. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996) (issues raised but not supported by argument in a brief are deemed abandoned).
Singh’s remaining contentions lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.